Citation Nr: 0414525	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision 
which denied service connection for bilateral hearing loss.  
The veteran provided testimony at a personal hearing at the 
RO in April 2000.  In July 2003, the Board remanded the case 
to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran had right ear hearing loss at the time of his 
initial entry into service, and the condition did not 
permanently increase in severity during service.  

2.  The veteran's left ear hearing loss began many years 
after service and was not caused by any incident of service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1972 
to September 1973.  His service personnel records indicate 
that he had service aboard a ship and that his occupational 
specialty was listed as boatswain's mate.

The veteran's service medical records indicate that at the 
time of the June 1972 enlistment examination, no ear defects 
were noted on clinical evaluation.  Audiological evaluation 
at that time showed decibel thresholds in the right ear of 
25, 15, 5, 20, and 65 decibels at the respective frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz,.  Decibel 
thresholds in the left ear were 25, 20, 10, 10, and 15 
decibels at the same frequencies.  Later service medical 
records do not refer to hearing problems.  At the time of the 
veteran's September 1973 service discharge, he was undergoing 
treatment for substance abuse.  There is no separation 
examination.  

VA medical records dated from 1998 show treatment for several 
disorders.  A September 1998 audiological evaluation noted 
that the veteran complained of constant ringing in his ears, 
right ear greater than left ear, since he was in the Navy.  
He complained of difficulty hearing.  He gave a history of 
acoustic trauma in the Navy from a gun mount and said that he 
noticed tinnitus.  The September 1998 audiology examination 
showed pure tone thresholds in the right ear of 30, 25, 25, 
70, and 70 decibels at the respective frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in 
the left ear were 30, 25, 25, 40, and 65 decibels at the same 
frequencies.  The speech recognition scores using the 
Maryland CNC Test were 88 percent in the right ear and 92 
percent in the left ear.  Bilateral hearing loss was 
assessed.  The examiner stated that the results were 
consistent with aging and noise-induced cochlear pathology, 
and that tinnitus complaints were consistent with cochlear 
pathology.  

In a December 1998 statement, the veteran reported that he 
was assigned as a seaman recruit to serve aboard the USS 
Duluth which was stationed in San Diego, California.  He 
stated that his work assignments consisted of general 
maintenance including swabbing decks and painting, etc., 
although his official job description was water transport.  
The veteran noted that he was assigned to watches including a 
bridge watch as well as his normal work duties.  He stated 
that he was also assigned to general quarters battle stations 
and that he was a first and second loader on a 3.5-inch gun 
mount.  The veteran reported that during sea trials they went 
to general quarters battle stations and he served as a loader 
on a gun mount while multiple rounds were fired for several 
hours.  He stated that he performed such duty several times 
while they were at sea and that he was not furnished with 
hearing protection.  The veteran noted that they had made 
frequent requests to gunner's mates for hearing protection.  
He stated that after a couple of days of being on and off 
general quarters battle stations, his ears started ringing 
and that he noticed he could not understand people's speech 
as well as he could prior to being on a gun mount.  He 
reported that he went to see a ship doctor and was told that 
he had some hearing loss and tinnitus.  The veteran indicated 
that on subsequent occasions with general quarters they were 
also not supplied with hearing protection.  

At the April 2000 RO hearing, the veteran testified that he 
started noticing hearing loss when he was aboard the Duluth 
when he was on training exercises.  He stated that he was a 
second loader on a gun mount.  The veteran indicated that 
when the gun was fired, he noticed that his ears were 
ringing.  He stated that the training exercise went for hours 
and hours.  The veteran reported that he did make a comment 
to the ship's doctor and that they had repeatedly asked the 
gunner's mate for hearing protection.  He noted that he did 
not actually receive any medical treatment.  The veteran 
reported that he was unaware that he had any hearing loss 
before he entered service.  He indicated that he told them 
that he had constant ringing in his ears at the time of the 
separation examination and that his hearing wasn't as good as 
when he entered service.  The veteran said that after service 
he noticed that his ears had gradually worsened and that he 
went to the VA and was given hearing aids.  He noted that the 
doctor said his hearing condition and the ringing was 
indicative of being exposed to noise levels such as a gun 
mount.  The veteran stated that after service, he basically 
had sales positions.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  Identified relevant medical records have been 
obtained to the extent possible.  After the Board's remand, 
the RO asked the service department to check again for any 
additional service medical records, but none could be found.  
Service personnel records have been obtained.  The veteran 
was given an opportunity to identify any more post-service 
medical records concerning hearing loss, but he did not 
respond.  Another VA examination is not necessary to decide 
the claim.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).  

The Board notes that the veteran did not engage in combat, 
and thus the provisions of 38 U.S.C.A. § 1154 are 
inapplicable.  

The veteran's service medical records show that at the time 
of the 1972 enlistment examination, he had hearing loss under 
the standards of 38 C.F.R. § 3.385 in his right ear.  He did 
not have hearing loss in his left ear under the standards of 
this regulation.  Later service medical records do not refer 
to hearing loss, and there is no record of any separation 
examination prior to the 1973 discharge from active duty.  
The veteran alleges that he had hearing loss over the years 
since service, but there is no post-service medical evidence 
of hearing loss until a 1998 VA audiology examination, some 
25 years after service.  The 1998 examination showed hearing 
loss in both ears under the standards of 38 C.F.R. § 3.385.  
The examiner stated that the results were consistent with 
aging and noise-induced cochlear pathology.  The Board 
observes that such opinion was not specific and was 
apparently based on a history provided by the veteran without 
a review of medical evidence.  Therefore, it has no probative 
value in linking present bilateral hearing loss with service.  
See Reonal v. Brown, 5 Vet.App. 458 (1993).  

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  However, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Board notes that there is no 
medical evidence to show that preservice right ear hearing 
loss was permanently worsened by evidence.  The medical 
evidence also does not demonstrate that left ear hearing 
loss, first shown many years after service, is due to an 
incident of service.  

The weight of the credible evidence establishes that 
bilateral hearing loss was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



